IA114th CONGRESS2d SessionH. J. RES. 108IN THE HOUSE OF REPRESENTATIVESDecember 20, 2016Mr. Messer submitted the following joint resolution; which was referred to the Committee on Energy and CommerceJOINT RESOLUTIONDisapproving a rule submitted by the Department of Health and Human Services relating to Compliance with Title X Requirements by Project Recipients in Selecting Subrecipients. 
That Congress disapproves the rule submitted by the Department of Health and Human Services relating to Compliance with Title X Requirements by Project Recipients in Selecting Subrecipients (81 Fed. Reg. 91852), and such rule shall have no force or effect. 